Per Curiam,
If we treat the record in this case as sufficient to bring up for review all the matters complained of in the court below, and embraced in appellant’s sixteen specifications, we are not convinced that there is any error that requires either reversal or modification of the decree; nor do we think it would serve any useful purpose to consider the specifications in detail.
Appellant’s final account as guardian having been filed, exceptions thereto were referred to an auditor before whom all parties appeared and were fully heard; and a decree was finally made ordering appellant as late guardian to pay over to his sue*46cessor the sum found to be due the estate of his ward, — said sum to be held pending the adjustment and settlement of the widow’s claim against the late guardian for the support and maintenance of said ward. The facts found by the learned auditor and approved by the orphans’ court were fully warranted by the evidence, and should now be accepted as verity. Those facts clearly justified the entry of the decree surcharging appellant with all the profits made by him out of the land belonging to the minor’s estate. It is no ground for reversal that the proceeds of a small tract of land not belonging to the estate of the minor may be included in the transaction. Appellant as" guardian after mixing the funds has furnished no evidence by which they may be separated.
Decree affirmed and appeal dismissed at appellant’s costs.